DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,283,944 issued to Gruner et al. (“Gruner”).

As for claim 1, Gruner discloses a sensor (Fig. 3) comprising:
at least one heater layer (17);
at least one first thermometer layer (22);
at least one second thermometer layer (3); and
at least one thermal insulator layer (18) between the first thermometer layer (22) and the second thermometer layer (3),
wherein:
the at least one first thermometer layer and the at least second thermometer layer comprise temperature sensitive materials (col. 3, lines 42-45),
the at least one first thermometer layer (22) is thermally insulated (by 16, 22 and 3) from an environment surrounding the sensor,
a top surface of the at least one second thermometer layer (3) is thermally accessible by the environment by either a direct thermal coupling to the environment (see Fig. 3 and col. 1, lines 58-60) or a direct thermal coupling to a polyimide layer, and
the at least one heater layer (17) is configured to generate a constant heat flux (in the case of thermal equilibrium; col. 3, lines 22-41) through the at least one first thermometer layer (22), the at least one thermal insulator layer (18), and the at least one second thermometer layer (3), thus generating a thermal gradient within the at least 

As for claim 2, Gruner discloses that the at least one heater layer (17) is selected from the group consisting of: an electrical heater, a resistive heater (col. 2, lines 58-61), a polyimide foil heater, an electrical circuit heating by Joule effect, and a Peltier element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,283,944 issued to Gruner et al. (“Gruner”) in view of U.S. Patent 10,345,153 issued to Daraio et al. (“Daraio”).

As for claim 3, Gruner discloses the sensor of claim 1 (see the rejection of claim 1 above).
Gruner does not disclose that the at least one first thermometer layer and the at least one second thermometer layer are selected from the group consisting of: pectin, alginate, chitosan, and any combination thereof.  Instead, Gruner discloses that the at least one first thermometer layer and the at least second thermometer layer comprise a temperature sensitive material (col. 3, lines 42-45), but Gruner does not disclose the material.
However, Daraio discloses a thermometer layer that is selected from the group consisting of: pectin (Daraio: col. 26, lines 51-53), alginate, chitosan, and any combination thereof.  Daraio discloses that pectin is a temperature sensitive material (col. 15, lines 13-16 and col. 16, lines 28-33 and Fig. 10).
Because Gruner and Daraio both disclose temperature sensitive materials, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the material of Daraio for the material of the first and second thermometer layers of Gruner to achieve the predictable result of sensing a temperature.


Gruner does not disclose that the at least one thermal insulator is made of polydimethylsiloxane.  Instead, Gruner discloses that the at least one thermal insulator is made an insulating film such as Al2O3 (Gruner: col. 2, lines 61-67).
However, Daraio discloses at least one thermal insulator that is made of polydimethylsiloxane (col. 27, lines 8-11).  
Because Gruner and Daraio both disclose thermal insulators, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the polydimethylsiloxane of Daraio for the insulating film such as Al2O3 of Gruner to achieve the predictable result of providing electrical insulation.

As for claim 5, Gruner discloses all sensor of claim 1 (see the rejection of claim 1 above).
Gruner does not disclose that the recited layers are flexible layers, in part, because Gruner does not disclose that the at least one first thermometer layer and the at least one second thermometer layer are selected from the group consisting of: pectin, alginate, chitosan, and any combination thereof.  Instead, Gruner discloses that the at least one first thermometer layer and the at least second thermometer layer comprise temperature sensitive materials (col. 3, lines 42-45), but Gruner does not disclose the material.

Because Gruner and Daraio both disclose temperature sensitive materials, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the material of Daraio for the material of the first and second thermometer layers of Gruner to achieve the predictable result of sensing a temperature.
Gruner does not disclose that the recited layers are flexible layers, in part, because Gruner does not disclose that the at least one thermal insulator is made of polydimethylsiloxane.  Instead, Gruner discloses that the at least one thermal insulator is made an insulating film such as Al2O3 (Gruner: col. 2, lines 61-67).
However, Daraio discloses at least one thermal insulator that is made of polydimethylsiloxane (col. 27, lines 8-11).  
Because Gruner and Daraio both disclose thermal insulators, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the polydimethylsiloxane of Daraio for the insulating film such as Al2O3 of Gruner to achieve the predictable result of providing electrical insulation.
Gruner as modified by Daraio discloses that the at least one thermometer layer, and at least one thermal insulator are flexible layers (Daraio: because the layers comprise pectin and polydimethylsiloxane; col. 25, lines 27-36 and col. 27, lines 8-11).

As for claim 6, Gruner as modified by Daraio discloses that the at least one first thermometer layer or the at least one second thermometer layer comprise pectin and Ca2+ (Daraio: col. 26, lines 30-35).

As for claim 7, Gruner discloses the sensor of claim 1 (see the rejection of claim 1 above).
Gruner does not disclose that the temperature sensitive material is a gel.  Instead, Gruner discloses that the at least one first thermometer layer and the at least second thermometer layer comprise temperature sensitive materials (col. 3, lines 42-45), but Gruner does not disclose the material.
However, Daraio discloses a temperature sensitive material that is a gel (col. 15, lines 13-16).  
Because Gruner and Daraio both disclose temperature sensitive materials, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the gel of Daraio for the material of the first and second thermometer layers of Gruner to achieve the predictable result of sensing a temperature.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853